Citation Nr: 1721715	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-22 465	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent disabling for intervertebral disc syndrome status post -discectomy.



REPRESENTATION

Appellant represented by:	Jan Dils


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the. Army from December 1972 to January 1983.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2011 decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative - Jan Dils, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative - Jan Dils, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


